Title: From Thomas Jefferson to Archibald Stuart, 23 May 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello May 23. 1795.

Your favor of the 3d. inst. has been recieved and I have this day packed all the books which were at home in 2. boxes and lodged them with Colo. Bell to be forwarded by the first careful waggon to Staunton. Those not now sent had been lent to my nephew Dabney Carr in Louisa, and I have to send a small cart for them, which shall be done soon, and they shall be packed and lodged with Colo. Bell in like manner. I have been able to put in a set of the statutes in 6. vols., instead of that in 3. vols., so as to bring them much lower down.—I think you have a  watch and clock mender in Staunton. Does he ever pass this way? If he does, I should be glad he would call upon me to do a little work. I have a large clock for the top of my house which needs to be cleaned only and fixed up: also a small chamber or table clock which requires a small article of repair. It might employ him three or four days in the whole. We could furnish here all the tools and implements necessary for the work. On the back hereof you will find a catalogue of the books now sent. I am with great esteem Dear Sir Your sincere friend & servt

Th: Jefferson




Hargrave’s Coke Littleton
The following remain yet


Barrington on the Statutes.
to be sent.


Hawkins’s Pleas of the crown.
Fitzherbert’s N.B.


Lilly’s entries.
Atkyns 3. v.


Modern entries.
Burrows 3. v.


Sullivan’s lectures.
Kelynge


Andrews reports.
P. Williams.


Barnardiston’s
Ld. Raymond


Comyns.
1st. Salkeld


Croke
Strange.


Dyer
Vernon.


Davies



Finch



Foster



Levintz.



Modern rep. 11. vols.



Plowden



Precedents in Chancery



2d. vol. of Salkeld.



Shower



Vezey



Ventris



Yelverton



Year books.



Tables to the reports



Statutes at large.




